Citation Nr: 0020781	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
December 1951.  

This appeal arises from an October 1996 rating decision of 
the New York, New York, Regional Office (RO) which determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim of service connection for a left 
ear disorder.  The notice of disagreement was received in 
November 1996.  The statement of the case was issued in 
January 1997.  The veteran's substantive appeal was received 
in February 1997.  A personal hearing was conducted before a 
Hearing Officer at the RO in April 1997.

The Board of Veterans' Appeals (Board) observes that the 
veteran filed additional medical records in June 1999 that 
had not been previously considered by the RO.  However, in an 
attached statement, the veteran waived review of the 
additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (1999), that evidence need not be 
considered by the RO.


FINDINGS OF FACT

1.  In May 1989, the RO determined that the veteran had 
failed to submit new and material evidence to reopen his 
claim of service connection for a left ear disorder; in a 
previous decision dated in June 1988, the Board had held that 
chronic left otitis media had clearly preexisted the 
veteran's military service, and that there was no evidence 
that the disorder had been aggravated in service.

2.  The veteran did not appeal the RO's May 1989 
determination, and it became final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a left ear disorder is not so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision which determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim of service connection for a left ear 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
left ear disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's pre-induction examination indicated that his 
ears and eardrums were normal.  His hearing on whispered 
voice was 15/15 bilaterally.  In March 1951, the veteran was 
seen for complaints of "dizzy spells" and left ear pain.  
He stated he had been having a sharp pain in his left ear for 
the past seven to eight months.  There was no discharge.  The 
tympanic membrane was scarred and retracted.  However, the 
tympanic membrane was not perforated.  Penicillin was 
administered.  

The veteran was seen again for complaints of left ear pain in 
April 1951.  He gave a history of being treated for otitis 
media for the past few years.  The upper part of the left 
eardrum was reddened.  The diagnosis was chronic otitis media 
of the left ear with an old perforation.  He was given 
eardrops and penicillin.

In September 1951, the veteran was admitted to the Ft. 
Hamilton Hospital for complaints of bleeding from the left 
ear.  He stated that the bleeding had started approximately 
one hour earlier.  He denied a history of trauma or insertion 
of a foreign object.  He reported that he had experienced a 
similar episode in 1950, but that the problem had cleared up.  
The left ear canal was filled with blood, and the tympanic 
membrane could not be visualized.  

The veteran was transferred to an ear, nose, and throat (ENT) 
clinic the next day for further evaluation.  On admission to 
the ENT clinic, he complained of left ear pain and throbbing, 
which he said he had been experiencing since entering service 
and prior to service.  The right ear was negative.  
Examination of the left ear revealed bright red active 
bleeding from the external auditory orifice.  There was a 
small pinhole-sized perforation.  The external canal showed 
an acute bleeding point on the postero-lateral wall.  A tuft 
of mid-ear mucosa was seen to be pulsating.  The diagnoses 
were acute left ear otitis media and acute left ear external 
otitis.  It was noted that the veteran was going to be 
transferred to Ft. Jay Hospital, on Governors Island, for 
additional examination.

Service medical records show that the veteran was admitted to 
the Ft. Jay Hospital in September 1951.  During the time he 
received treatment for his otitis media, which involved 
penicillin injections, he was referred to the 
neuropsychiatric clinic.  He gave a history of being 
"beaned" by a pitched ball in 1949 and being rendered 
unconscious for 20 minutes.  He said he rested for eight 
months after that injury.  He displayed a negative attitude 
about being drafted despite having a "punctured eardrum."  
His achievement was observed to have been minimal since entry 
into service.  Following an examination, the veteran was 
diagnosed as having an immature, dependent, and inadequate 
personality.  He was released from Ft. Jay Hospital in 
October 1951.  The diagnoses at discharge were acute 
suppurative otitis media, organism unknown; inadequate 
personality; and perforation of the left tympanic membrane, 
cause undetermined.  The examiner indicated that none of the 
veteran's problems had been incurred in the line of duty, and 
that they all had existed prior to service.

In October 1951, the veteran was re-admitted to the Ft. Jay 
Hospital, due to complaints of dizziness and left ear pain.  
He was transferred to Valley Forge Army Hospital shortly 
thereafter.  At that time, he reported that he had initially 
developed a problem with his left ear in 1948 while swimming 
under water.  He said he experienced a popping in his left 
ear and, when he surfaced, his ear was bleeding.  He stated 
he was treated with penicillin and sulfa, but that he 
continued to be experience occasional ear drainage problems.  
The veteran said that, three months after the swimming 
injury, he was struck in the left ear by a "sponge ball".  
He noted that his ear began hurting again, and that he 
started to experience a ringing in that ear, as well as some 
hearing loss.  The examiner then discussed the veteran's in-
service history of left ear problems.  On physical 
examination, the left ear canal was tender but not swollen.  
There was some redness near the eardrum.  There was a 
posterior superior marginal perforation, which was very tiny 
but exuded a white purulent material when aspirated.  His 
hearing on whispered voice was 15/15 in the right ear and 
2/15 in the left ear.   The diagnosis, in pertinent part, was 
chronic suppurative otitis media of the left ear with 
possible intracranial complications.  

A service separation examination was performed in November 
1951.  The veteran was observed to have a tiny central 
posterior perforation of the left tympanic membrane.  He was 
also found to have mixed deafness of the left ear.  He was 
presented to a Medical Board for disposition.  His chronic 
suppurative otitis media and perforated eardrum of the left 
ear were found to have existed prior to his entrance into 
service, without in-service aggravation.  Both defects were 
determined to make the veteran eligible for discharge.  

The veteran filed a claim for service connection for a left 
ear disorder in September 1952.  In support of his claim for 
service connection, he submitted a statement from his father 
and brother.  They both indicated that the veteran had begun 
having problems with his left ear five to six years earlier.  
They reported that his left ear began bleeding after it 
"popped" while being underwater.  They said the problem 
eventually resolved and did not return until the veteran 
entered active military service.  They stated the veteran 
continued to experience problems with his left ear.

A certificate from W.T. Carrington, M.D., dated in October 
1952, was associated with the claims folder.  Dr. Carrington 
indicated that the veteran had a perforated left eardrum, 
with drainage.  No findings were made with regard to the 
etiology of the left ear disorder.

Similarly, an October 1952 certificate from A. Trippitelli, 
M.D., diagnosed the veteran as having chronic otitis media of 
the left ear.  The veteran was reported to have received 
treatment from September 1948 to October 1948 for chronic 
otitis media of the left ear with perforation of the tympanic 
membrane.  Again, no findings were made with regard to the 
etiology of the left ear disorder.

Service connection for a left ear condition was denied in 
November 1952.  The RO found that the veteran's chronic 
otitis media of the left ear had been a longstanding problem 
and had antedated his entry into military service.  In the 
absence of any in-service evidence of superimposed disease or 
trauma, the exacerbation in service was held to be a natural 
characteristic of the disorder.  Notice of the decision was 
mailed to the veteran in November 1952.

As part of a 1979 claim for non-service-connected pension 
benefits, the veteran was afforded a VA general medical 
examination.  He gave a history of Meniere's Syndrome since 
1951.  He said he suffered from recurrent bouts of dizziness.  
He was noted to have some hearing loss.  A statement from 
J.P. Vesce, M.D., dated in January 1979, indicated that the 
veteran suffered from numerous health problems to include 
hypertensive ASCVD, early cirrhosis of the liver, anxiety 
neurosis, and "labrintitis".

Between 1979 and 1987, the veteran made several inquiries 
regarding his claim for service connection for a left ear 
disorder.  In each instance, the RO responded that he needed 
to submit new and material evidence to warrant a reopening of 
his claim.  No additional evidence was received from the 
veteran.


In February 1987, the veteran filed a request to reopen his 
claim of service connection for a left ear disorder.  He 
argued that the evidence of record clearly showed that he 
suffered from bleeding and pain of the left ear in service.  
He asserted that his pre-service left ear problems had been 
acute and transitory.  He stated he would not have passed his 
induction examination if he had had a chronic left ear 
disorder.  The veteran further maintained that any 
preexisting left ear problem had been aggravated by his 
military service.  

By a rating action dated in March 1987, the RO determined 
that the veteran had failed to submit new and material 
evidence to reopen the claim of service connection for a left 
ear disorder.  The RO indicated that the argument made by the 
veteran was essentially duplicative of those assertions made 
when his claim was originally considered.  The veteran then 
perfected an appeal with regard to that determination.

The veteran was afforded a general medical examination in 
June 1987.  He reported that, while on leave from service, he 
was struck in his left ear by a rubber ball and taken to Ft. 
Jay Hospital.  He said the impact from the ball destroyed his 
left eardrum.  He also gave a history of Meniere's Syndrome.  
There was a healed perforation in the posterior aspect of the 
left tympanic membrane.  An audiometric evaluation revealed 
essentially no usable hearing for speech in the left ear.  
The diagnoses, in pertinent part, were history of Meniere's 
Syndrome and traumatic perforation of the left tympanic 
membrane, resulting in severe hearing loss on the left side.

In November 1987, the veteran submitted statement from F.S., 
N.P., J.S., and M.S. to support his claim of service 
connection.  Of note, those individuals attested that the 
veteran had been struck in the head by a ball in September 
1951 while playing stickball.  They recalled that the veteran 
was taken to the emergency room at 
Ft. Hamilton Hospital.  J.S. stated the veteran never had any 
problems with his ear prior to that accident.  

A statement signed by 46 members of the veteran's 
neighborhood was also associated with the claims folder.  The 
statement indicated that the veteran had been one of the best 
baseball players to come of Bensonhurst until he was injured 
in service in 1951.

In December 1987, the RO again determined that the veteran 
had failed to submit new and material to reopen the claim of 
service connection for a left ear disorder.  The RO stated 
that the veteran's service medical records showed that his 
history of left ear problems and sustaining a baseball 
related left ear injury had occurred prior to service.  As a 
result, the statements from the veteran's peers were found to 
lack sufficient probative value to reopen the claim.

Service connection for a chronic left ear disorder was denied 
by the Board in June 1988.  Considering the evidence, in 
particular the veteran's service medical records, the Board 
found that the veteran's chronic left ear disorder clearly 
and unmistakably preexisted his military service, and that 
the presumption of soundness had been rebutted.  The veteran 
was observed to have given numerous accounts, while in 
service, of injuring his left ear prior to his entry into 
active service.  Medical examiners at that time were also 
noted to have found that the veteran's left ear pathology 
preexisted his military service.  The Board further held that 
the veteran's preexisting left ear disorder was not 
aggravated during his military service.  With that in mind, 
the Board determined that the unappealed rating decision of 
November 1952, which denied service connection for a left ear 
disorder, was final, and that the evidence received since 
that time did not provide a sufficient basis to warrant a 
reopening the claim.

Responding to a request for a personal hearing before a 
Member of the Board received in February 1989, the RO 
informed the veteran that his claim for service connection 
for a left ear disorder had already been considered and 
denied by the Board.  He was told that he would instead be 
scheduled for a hearing before the RO.


Medical records from the Brooklyn VA Medical Center (VAMC), 
dated from July 1988 to November 1988, were received by the 
RO in December 1989.  Those records show that the veteran was 
evaluated for psychiatric problems, and that the examiner 
attributed much of the veteran's problems to the perception 
that he was entitled to VA benefits for an in-service left 
ear injury.  There was no discussion as to the etiology of 
the veteran's left ear disorder.

The veteran was afforded a personal hearing before the RO in 
May 1989.  He stated that his life had changed considerably 
since he injured his left ear in service.  He maintained that 
he injured his left ear while he was on furlough.  He said he 
was sitting in a schoolyard when he was struck in the left 
ear by a line drive ball.  He stated he spent three months in 
the hospital until he was discharged from active service.  
The veteran admitted that he had had a problem with his left 
ear prior to his military service.  However, he asserted that 
his in-service injury permanently worsened his problem.  He 
said his left ear injury caused his Meniere's Syndrome, as 
well as his left ear deafness.  Noting that he had a 
promising career as a professional baseball player prior to 
service, and that those dreams were trampled out by the 
development of his ear problems, the veteran stated that his 
in-service left ear injury had virtually destroyed his life.

In May 1989, the RO found that the veteran had failed to 
submit new and material evidence to reopen his claim of 
service connection for a left ear disorder.  The RO stated 
that the evidence received since the Board's decision, 
including the testimony rendered at the hearing, did not 
provide a new factual basis on which to consider the 
veteran's claim.  The prior denial of service connection for 
a left ear disorder was confirmed and continued.  Notice of 
the rating decision was mailed to the veteran in June 1989.

In July 1996, the veteran, through his representative, filed 
a request to reopen the claim of service connection for a 
left ear disorder.  In support thereof, the veteran submitted 
copies of his service and VA medical records and the 
previously considered lay statements from his friends.  He 
also submitted reports, dated from November 1989 to December 
1995, from the psychiatric clinic at the Brooklyn VAMC.  
Those reports indicated that the veteran gave a history of 
injuring his left ear in service, and that, in addition to 
having lasting left ear problems, he suffered from 
psychiatric problems stemming from how he perceived his life 
had changed because of the incident.

By a rating action dated in October 1996, the RO held that 
new and material evidence adequate to reopen the claim for 
service connection for a left ear condition had not been 
presented.  The RO stated that much of the evidence submitted 
by the veteran was duplicate in nature.  With regard to the 
"new" evidence, the RO found that that evidence merely 
showed current complaints of left ear problems and a history 
of an in-service left ear injury given by the veteran to his 
doctors.

In April 1997, the veteran was afforded a personal hearing 
before a Hearing Officer at the RO.  He stated that he had 
had a history of left ear problems prior to his entry into 
active service.  He insisted, however, that an inservice 
baseball injury had permanently aggravated the condition.  He 
said the injury occurred while he was on leave in September 
1951.  He recalled being transported by ambulance to Ft. Jay 
Hospital.  He discussed the circumstances of the injury and 
his in-service treatment in great detail.  The veteran argued 
that a preexisting left ear problem would have been 
discovered at his enlistment examination if he had actually 
had a preexisting problem.  

The testimony rendered by the veteran, and the other evidence 
received since the final RO decision, was not found to be new 
and material.  As such, the Hearing Officer held that the 
veteran's claim for service connection for left ear disorder 
would not be reopened.  A supplemental statement of the case 
was mailed to the veteran in May 1997.

The veteran submitted another statement from F.S. to support 
his claim of service connection.  Dated in June 1997, F.S. 
stated he had witnessed the veteran being struck in the ear 
by a rubber ball.  He said the veteran's ear started to 
bleed, and that he was transported to a hospital for 
treatment.  A June 1997 letter from G.P. contained similar 
allegations.  

The veteran also submitted an article about swimmer's ear.  
Swimmer's ear was noted to be a common irritation of the 
external ear canal that was often caused by a bacterial 
infection.  The article outlined the proper treatment of the 
condition, including things to be avoided.  There were no 
findings pertaining to the veteran.  

In a letter dated in May 1990 and received in June 1997, a 
letter from the Brooklyn Historical Society indicated that 
the veteran had participated in a penicillin research 
project.  The research consultant noted that the veteran had 
given a history of having an adverse reaction to penicillin 
injections used to treat an ear infection.  The consultant 
sympathized with the veteran for having had Meniere's 
Syndrome.

In September 1997, the RO determined that the claim for 
service connection would not be reopened.  The RO stated much 
of the evidence submitted by the veteran was either 
duplicative or immaterial as to whether the veteran's left 
ear condition was incurred or aggravated by his military 
service.  The RO said that the statements from the veteran's 
friends had been given due consideration.  However, 
confirmation of those statements was found to be impossible 
based on the evidence of record, which clearly showed that 
the veteran's left ear disorder preexisted his military 
service.  A supplemental statement of the case was issued in 
September 1997.

Medical records from the Brooklyn VAMC, dated from June 1998 
to June 1999, were associated with the claims folder.  Those 
records show that the veteran received evaluations and 
treatment for, but not limited to, a seizure disorder, 
anemia, and psychiatric problems.  His history of having left 
ear problems since service was mentioned, but not discussed.

II.  Analysis

The veteran's claim for service connection for a left ear 
disorder was last finally denied in May 1989, and he was 
notified of this denial at his address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
June 1989 denial of his claim, the decision became final a 
year after the mailing of notification to him of the 
decision.  38 C.F.R. §§ 3.104, 20.302 (1999).

Because the present appeal as to a left ear disorder does not 
arise from an original claim, but rather comes from an 
attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Prior to our discussion of the 
evidence which has been submitted since the May 1989 RO 
decision, we must first note that the U.S. Court of Appeals 
for Veterans Claims (Court) had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 1, 4 
(1998), motion for recon/review denied, 12 Vet. App. 234 
(1999).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In this case, the RO's May 1989 determination that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for a left ear disorder 
was based on the same findings as the June 1988 decision of 
the Board.  In its June 1988 decision, the Board held that 
the evidence of record established that the veteran's left 
ear pathology clearly and unmistakably preexisted his 
military service, and that the presumption of soundness had 
been rebutted.  Moreover, it was found that there was no 
evidence showing that the veteran's preexisting left ear 
pathology was aggravated by his active military service.

The medical records submitted since the 1989 decision are 
"new," in the sense that they were not of record at the 
time the decision was issued.  However, they do not 
constitute "new" evidence for the purposes of 38 U.S.C.A. § 
5108, because they are essentially cumulative of evidence 
previously considered by the RO.  Those records merely 
document that the veteran continues to complain of left ear 
problems, and that he attributes those problems to an in-
service left ear injury.  The records are not material 
evidence, because they do not provide credible medical 
findings that the veteran's preexisting left ear otitis media 
with eardrum perforation was either incurred in service or, 
if preexisting, was aggravated by his military service. 

The testimony and statements from the veteran regarding his 
opinion that an alleged in-service injury to left ear 
permanently aggravated a preexisting left ear problem , to 
include the argument that his left ear disorder did not 
preexist service, cannot be considered of any probative 
value.  Though an individual may be able to provide an 
accurate statement regarding firsthand knowledge of events or 
observations, and we have no reason to doubt his account of 
what occurred in service, a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also Spalding v. Brown, 10 Vet.App. 6 (1997).  
Further, the Board finds that the testimony and statements 
made by the veteran regarding the history of his left ear 
problems and injuries are essentially a repetition of 
contentions made by him when his claim was earlier denied, 
and that they are not new evidence.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  

For this same reason, the statements made by F.S. and G.P. 
are also not new.  In its June 1988 decision, the Board found 
that statements made by the veteran's friends in 1987, 
attesting that the veteran suffered a left ear injury in 
September 1951, were not supported by the evidence of record.  
The Board noted that the more contemporaneous service medical 
records indicated that the veteran gave a history of left ear 
problems and a left ear injury prior to service.  As such, 
the statements from F.S. and G.P. are essentially a 
repetition of statements rendered in 1987.

In addition to the foregoing, the Board further notes that, 
in its January 1997 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, and quoted the regulation's pertinent language as it 
relates to new-and-material-evidence claims.  The analysis 
set forth in the October 1996 rating action, and in the 
January 1997 statement of the case and subsequent 
supplemental statements of the case, which indicated that 
"[t]o justify a reopening of a claim, on the basis of new 
and material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome," 
appears to be predicated, in part, upon language found 
impermissible by Hodge.  It is therefore unclear whether the 
RO appropriately considered the veteran's claim under the 
language of section 3.156.  This raises the question as to 
whether the case should now be remanded in order to protect 
the veteran's due process rights, by ensuring (through a 
readjudication) that the RO did consider the case using the 
correct and current interpretation of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend upon the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  


With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability, but essentially reiterates the 
theory of the case that was previously advanced and rejected.  
As indicated above, the veteran has submitted evidence which 
is either cumulative, or duplicative, or fails to have any 
bearing on the matter under consideration. 

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for left ear disorder, the 
claim may not be reopened.



ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a left ear disorder, and the 
appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

